17 N.Y.3d 923 (2011)
958 N.E.2d 550
934 N.Y.S.2d 372
2011 NY Slip Op 89853
In the Matter of LEON WRIGHT, Appellant,
v.
GLORIA VENISZEE, Respondent.
Motion No: 2011-1022
Court of Appeals of New York.
Submitted September 6, 2011.
Decided November 17, 2011.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.